Exhibit 10.1
 
PARTICIPATION AGREEMENT
NEMAHA RIDGE PROJECT
LOGAN COUNTY, OKLAHOMA
 
          THIS PARTICIPATION AGREEMENT (this “Agreement”), entered into this
21st day of April, 2011, is by and between Osage Exploration & Development, Inc.
whose address is 2445 Fifth Avenue Suite 310 San Diego, CA 92101 (hereafter
“Osage”) and Slawson Exploration Company, Inc., a Kansas corporation, whose
principal place of business is 727 North Waco, Suite 400, Wichita, Kansas, 67203
(hereafter “SEG”J and U.S. Energy Development Corporation, whose address is 2350
North Forest Road, Getzville, New York 14068, (hereafter “USE”). SEC! and USE
shall sometimes be referred to herein as a “Participant”. Osage and Participant
shall sometimes be referred to herein individually as a “Party” and collectively
as the “Parties.”
 
          WHEREAS, Osage has developed oil and gas leads and acquired certain
leasehold interests covering lands within the Nemaha Ridge Project Area
(“Project Area”), located in Logan County, Oklahoma, and described on Exhibit A;
and,
 
          WHEREAS, the leasehold interest leased by Osage is listed on Exhibit
B; and,
 
          WHEREAS, Participants wish to participate with Osage in the leasing,
drilling and development of the Project Area pursuant to the provisions of this
Agreement and the agreements through which Osage acquires leasehold rights
within the Project Area.
 
          NOW THEREFORE, the Parties, for the mutual promises contained herein
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, do hereby contract and agree as follows:

   
1.
Participation Interest: By execution of this Agreement, SECI and USE acquire the
right to participate in and ownership of the following percentage working
interest:
SECI forty five percent (45%)
USE thirty percent (30%)
(the “Participation Interest”) in the exploration and development of the Project
Area, subject to adjustment for non-consent and non-participation elections made
by the Parties and other joint interest owners pursuant to the terms of this
Agreement and similar agreements between Osage and other participants.
Participants agree that the interest Participants acquire from Osage within the
Project Area shall be specifically subject to the terms of the leases, options,
and other agreements by which the leasehold interests were acquired in the
Project Area by Osage, all of which shall be provided to Participants.


 
1

--------------------------------------------------------------------------------

 

2.
SECI shall be the “Operator” of all wells in the Project area.
   
3.
Participants shall have a 60-day period to conduct due diligence and to confirm
title to the acreage to be assigned. The amount payable to Osage shall be
adjusted to account for defects in title to any of the acreage to be acquired at
$650 per net acre affected by a title defect in the reasonable judgment of
Participants, or Osage may, within 30 days from notice of a defective lease,
substitute additional leases to account for the 10,000 acres being delivered.
   
4.
Initial Payment: Within 30 days of execution of this Agreement, each Participant
shall pay Osage each Participant’s Participation Interest share of the leasehold
acquisition costs incurred and paid by Osage through the closing of this
Participation Agreement, at $650.00 per net mineral acre, so long as the total
acquired acreage does not exceed 10,000 net acres.
     
Upon payment of the sums provided in this paragraph less any allowances for
title defects, Osage shall execute and record an assignment conveying to
Participants the Participation Interests in and to the oil and gas leases in the
Project Area, including but not limited to those described on Exhibit “B”
hereto. The assignment will be in the form of assignment attached hereto as
Exhibit “D”. Osage shall assign its interest free of any retained override,
production payment or net profits interests or any other burden created by Osage
or any affiliate of Osage except as otherwise expressly provided for herein. THE
ASSIGNMENT SHALL BE WITHOUT WARRANTY OF TITLE EITHER EXPRESS OR IMPLIED EXCEPT
THAT OSAGE WILL WARRANT TITLE AGAINST ALL CLAIMS BY, THROUGH OR UNDER OSAGE, and
except as otherwise expressly provided for herein.
   
5.
Participation Terms: As to the initial three (3) net horizontal Mississippian
wells drilled in the Project Area, (the “Initial Wells”), Participants shall pay
Participants’ proportionate share plus ten percent (10%) of expenses chargeable
under the relevant “Operating Agreement,” as that term is hereinafter defined,
through the tanks or plugging and abandonment. Thereafter in each Initial Well
and as to all subsequent wells, Participants shall pay their Participation
Interest share of all costs incurred, (without said additional 10%) subject to
the additional terms of this Agreement and the applicable Operating Agreement
within the Project Area as to operations in which Participants elect to
participate.
   
6.
Invoicing: Operator will invoice the Parties monthly for its projected share of
the costs incurred or to be incurred in the Project Area in the succeeding
thirty (30) days, and the Parties agree to remit the amount invoiced within
thirty (30) days of receipt. A reconciliation of amounts invoiced on a pre-bill
basis per this paragraph and actual costs incurred shall be completed on a
quarterly basis. Any adjustments due by either Party following reconciliation
shall be paid within thirty (30) days of the completion of the reconciliation
and notice thereof.


 
2

--------------------------------------------------------------------------------

 


7.
Drilling Proposals: Operator shall make a good faith effort to spud the initial
well no later than August 1, 2011 and shall prosecute the drilling of the
initial well with reasonable diligence, to the depth (the ‘Target Depth”)
sufficient to test the Mississippian formation and then commence to drill the
lateral as proposed to the Parties.
     
All well proposals in the Project Area shall be in writing and identify the
location and projected lateral of the well to be drilled, the objective (or
objectives) to be tested, the geological and/or geophysical basis for the
proposed well, and an Authority for Expenditure (“AFE”). The Parties hereto
agree to participate in the initial Mississippian test well. Parties receiving
proposals for wells other than the initial Mississippian well will have thirty
(30,) days from the date the proposal is made to either (1) elect to participate
as to their working interest in the proposed well, or (2) elect not to
participate in the proposed well. Elections shall be made in writing to the
Party proposing the well. Failure to timely elect shall be deemed to constitute
an election not to participate in the proposed well. Any Party electing not to
participate in any of the initial three Mississippian test wells in any areas
outlined on Exhibit A shall forfeit all rights within the section including the
drill site plus the 8 sections cornering or adjoining the drill site section and
shall reassign to the participating Party, all such leasehold working interest
which it owns in the drill site section plus the 8 sections cornering or
adjoining the drill site section at no cost to the participating Party.
Notwithstanding the foregoing, if a Party elects not to participate in one of
the 3 initial wells but has agreed to participate in a previous spacing unit
which includes any of the acreage of the drill site or the 8 sections cornering
or adjoining said initial wells, said party shall retain its interest on said
previous spacing unit.
     
After the three initial horizontal Mississippian wells have been drilled, or as
to any other well that may be proposed other than a horizontal Mississippian
well, should a Party elect not to participate in a well proposed under this
paragraph, the forfeiture shall be a wellbore forfeiture of the drill site
wellbore plus one offset location wellbore cornering or adjoining the drill site
(as to acreage located either inside or outside the boundary of an existing
spacing unit on which a producing or drilling well is located, or on which a
well has been proposed hereunder, and in which Participant(s) has elected to
participate) to be selected by the participating Party. Notwithstanding the
foregoing, however, in order for any such forfeiture to occur and be binding on
the non-participating Party, the participating Parties must proceed to commence
and prosecute to conclusion the operations set out in the AFE and notice within
a period of ninety (90) days after the date of the non-consent election of the
notified Parties. The provisions of this paragraph supersede the penalty
provisions of the Operating Agreement for failure to participate in a proposed
well.


 
3

--------------------------------------------------------------------------------

 



 
During the first year of this Agreement, and only during the first year of this
Agreement, and after the two initial test wells are proposed, no Party may
propose more than one well under this Agreement in any 90-day period, without
the consent of 60% of the working interest owners, unless (1) the additional
well proposed is to test a separate geological objective from that currently
being tested (i.e. not the same source of supply) or (2) such additional well is
proposed within six (6) months of the expiration of the lease or (3) the Parties
have agreed to an increase in the number of proposals that may be made.
Thereafter, proposals may be made under the terms of the Operating Agreement by
the Parties.
   
8.
Funding Obligation - Well Costs: At least fifteen (15) days prior to the
projected spud date of a well, each Party agrees to fund its proportionate share
of estimated dry hole costs, as reflected in any applicable approved AFE, to
Operator or into a segregated Operator account where such an account has been
established, to assure payment to the drilling contractor. Failure to fund
within twenty (20) days following receipt of written notice of a funding
deficiency shall constitute, at Operator’s election, an election by
Participant(s) not to participate in the well, and result in the penalties
stated herein.
     
A Party shall likewise be obligated to advance payment for its share of
estimated completion costs within forty eight (48) hours of commencement of
completion work on any well. Failure to fund within fifteen (15) days following
receipt of written notice of a funding deficiency for completion costs in which
Participant(s) has elected to participate may, at Operator’s election, be deemed
to constitute a modification of the non-funding Party’s election, and such
non-funding Party shall be deemed to have elected non-consent with respect to
the completion operation in the applicable well and the penalties of the
Operating Agreement shall apply.
     
The above funding provision shall apply to any wells drilled in the Project
Area.
     
The drilling of each well in the Project Area shall be governed by the
applicable operating agreement in the form attached hereto as Exhibit C (the
“Operating Agreement”). Where there is a conflict between the Operating
Agreement and this Agreement, this Agreement will control.
   
9.
Net Revenue Interest: Participant(s) shall acquire from Osage a delivered 78%
net revenue interest in the leasehold interest leased by Osage listed on Exhibit
B. As to any leases acquired after the acquisition of 10,000 net acres, or
closing of this Agreement, which ever comes first, Participant(s) shall be
delivered a net revenue of 78% unless the delivered net revenue received by
Osage is less than 78%, in which case the leasehold will be assigned to
Participant at the same delivered net revenue received by Osage.


 
4

--------------------------------------------------------------------------------

 


10.
Leasehold: At no administrative cost to Participant, Osage shall be responsible
for acquiring the leases and shall be responsible for assignment of
Participant’s working interest to Participant(s) in said leases. Osage shall be
responsible for maintenance of lease records within the Project Area and shall
timely remit rentals when due and comply with the other obligations of the lease
agreements on behalf of Participant(s). Participant(s) agrees to bear its
proportionate share of any rental obligations incurred by Osage in its behalf
that accrue after closing.
     
As to any top leases included in the 10,000 net initial acres acquired, Osage
shall bear all costs for exercising the purchase option of said top leases, at
the time they vest, and shall be responsible to pay the Participant(s) $650 per
net acre for any top leases that fail to vest.
   
11.
Billings: Except as otherwise provided herein, billings attributable to
Participant’s interest in leases and operated wells shall be billed and payable
pursuant to the accounting provisions of the Operating Agreement.
   
12.
AMI: An Area of Mutual Interest (“AMI”) shall be established within the
boundaries of the Project Area. “Leases” means oil and gas leases, mineral
interests, royalty interests, net profits interests, options or agreements to
acquire or earn the foregoing such as farmins, farmouts, participation
agreements and similar agreements. The provisions of this paragraph shall apply
for a period of thirty (36) months from the date of this Agreement. Subject only
to the specific terms of this Agreement to the contrary, should a Party or any
“Affiliate,” as that term is hereinafter defined, acquire an interest in any
Leases in the AMI, the acquiring Party shall offer the interest at a cost of
leasehold bonus or purchase price and directly attributable broker charges to
other Parties in the Project Area proportionate to their Participation Interest
in the Project Area. Any Leases acquired hereunder, shall become subject to the
terms of this Agreement. Should an acquired interest lie both within and outside
the AMI, for the purposes of the acquisition, the interest shall be deemed lying
wholly within the AMI. “Affiliate” means, with respect to either Party, any
other person or entity directly or indirectly controlling, controlled by, or
under common control with, such Party. For purposes of this definition, the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of any person or entity, whether
through the ownership of voting securities or by contract or otherwise.


 
5

--------------------------------------------------------------------------------

 


13.
Term: Except as otherwise provided herein, the term of this Agreement shall
begin on the date hereof and continue for a period of three (3) years, or as to
a spacing or producing unit for a well, so long as the Operating Agreement
remains in effect. Notwithstanding the foregoing, this agreement may be extended
beyond the original term of 3 years if working interest owners holding at least
75% of said working interest elect to extend the agreement which extension shall
be for a period of 1 year and for subsequent periods of 1 year if so elected.
   
14.
Notices: All notices required hereunder shall be considered given when delivered
personally or when sent by e-mail, facsimile, or U.S. Mail properly addressed as
follows:

 

 
Slawson Exploration Company, Inc.
 
727 North Waco, Suite 400
 
Wichita, KS 67203
 
Attn: Coni Stokes
 
Phone: (316) 263-3201
 
Fax: (316) 268-0702
 
E-mail: cstokes @ slawsoncompanies.com
     
Osage Exploration and Development, Inc.
 
2445 5th Avenue, Suite 300
 
San Diego, CA 92131
 
Attn: Kim Bradford
 
Phone: (619) 677-3956
 
Fax: (619) 677-3964
 
E-mail: kbradford@osageexploration.com
     
U.S. Energy Development Corporation
 
2350 North Forest Road
 
Getzville, New York 14068
 
Attn: Douglas K. Walch
 
Phone: 716-636-0401
 
Fax: 716-636-0418
 
E-mail: dwalch@usenergydevcorp.com

 

 
Notwithstanding the foregoing, notices or deliveries by U. S. Mail shall be
deemed given or made only upon receipt by the addressee. Any Party to this
Agreement may change its mailing address, telephone number, facsimile number, or
email address for notice hereunder effective the thirtieth (30th) day after the
giving of notice of such change in accordance with the provisions of this
paragraph.


 
6

--------------------------------------------------------------------------------

 


15.
Nature of Agreement: The liabilities of the Parties shall be several and not
joint or collective, and each Party shall be responsible only for its share of
the costs and liabilities incurred as provided hereunder. It is not the purpose
or intention of this Agreement to create any partnership, mining partnership,
joint venture, or any other association or entity, and neither this Agreement
nor the activities or operations hereunder shall be construed or considered as
creating any such legal relationship. Operator shall be responsible for
marketing production from the wells drilled pursuant to this Agreement and shall
account to each participant for their proportionate share thereof. Each Party,
however, shall have the right to market its production in kind, but in doing so
shall also assume the obligations of disbursing revenue to royalty and any other
burden to its interest.
   
16.
Miscellaneous Provisions:
     
Subject to the other provisions of this Agreement, this Agreement and all
provisions hereof shall inure to the benefit of and be binding upon not only the
Parties, but their respective heirs, successors, and assigns. The Parties may
assign their rights, duties, and obligations hereunder, so long as any
assignment by a Party hereto is expressly made subject to the terms and
conditions herein contained.

 

 
i.
Operator shall have the right to require any Party who becomes an assignor to be
the authorized agent for any of its assignees.
       
ii.
The paragraph headings of this Agreement are inserted for convenience only and
should not be considered a part of this Agreement or used in its interpretation.
       
iii.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Oklahoma.
       
iv.
The provisions of this Agreement are intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the legality or validity of the
remainder of this Agreement.
       
v.
This Agreement constitutes the entire understanding of the Parties in respect to
the subject matter hereof, in lieu of any prior agreement, and no amendment,
modification, or alteration of the terms hereof shall be binding unless the same
be in writing and signed by the Party(ies) against whom/which it is sought to be
enforced.


 
7

--------------------------------------------------------------------------------

 



 
vi.
This Agreement may be signed in counterparts, which, when taken together, shall
have the effect of a single instrument. This Agreement, however, shall not be
binding on any Party unless and until a single original or counterparts, of this
Agreement have been signed by all Parties named therein. A printed faxed copy of
a signature or a scanned and printed copy of a signature shall be deemed to be
the equivalent of an original.

 
EXECUTED as of the day and year first above written.
 
[sig.jpg]

 
8

--------------------------------------------------------------------------------

 